 
 
 
 
Exhibit 10.9.5
 



 [Execution]  
 
AMENDMENT NO. 4 AND WAIVERS
TO
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT


This AMENDMENT NO. 4 AND WAIVERS TO AMENDED AND RESTATED REVOLVING CREDIT
AGREEMENT (“Amendment No. 4”) is dated as of October 9, 2007 by and among
RAYMOND JAMES FINANCIAL, INC., a Florida corporation (the “Borrower”), the
Lenders named on the signature pages hereto (the “Lenders”), and JPMORGAN CHASE
BANK, N.A., individually and as administrative agent (the “Agent”) for the
Lenders.
 
 
W I T N E S S E T H:

 
WHEREAS, the Borrower, the Agent and the Lenders are parties to that certain
Amended and Restated Revolving Credit Agreement dated as of October 13, 2005, as
amended by (i) Amendment No. 1 and Waiver to Amended and Restated Revolving
Credit Agreement dated as of October 11, 2006, (ii) Amendment No. 2 and Waiver
to Amended and Restated Revolving Credit Agreement dated as of April 16, 2007,
and (iii) Amendment No. 3 to Amended and Restated Revolving Credit Agreement
dated as of July 11, 2007 (the “CreditAgreement”); and
 
WHEREAS, the parties desire to make certain further modifications to the Credit
Agreement, including an extension of the Facility Termination Date to October 8,
2008.
 
NOW, THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereby agree as follows:
 
I.  
Defined Terms

 
Capitalized terms used but not defined herein are used with the meanings
assigned to them in the Credit Agreement.
 
II.  
Amendments to the Credit Agreement

 
2.1.  The definition of “Facility Termination Date” in Article I of the Credit
Agreement is hereby amended in its entirety to read as follows:
 
“‘Facility Termination Date’ means October 8, 2008 or any later date as may be
specified as the Facility Termination Date in accordance with Section 2.18 or
any earlier date on which the Aggregate Commitment is reduced to zero or
otherwise terminated pursuant to the terms hereof.”
 
2.2.  Subsection (h) of Section 6.11 of the Credit Agreement entitled
“Indebtedness” is hereby amended in its entirety to read as follows:
 
“(h) Indebtedness of any Subsidiary for borrowed money from the Borrower which
is not subordinated by its terms to other Indebtedness of such Subsidiary,
except for Indebtedness not exceeding CDN $175,000,000 of Raymond James
Ltd./Raymond James Ltée. (Canadian Subsidiary) for borrowed money from the
Borrower (or an Affiliate of the Borrower) which is subordinated by its terms to
other Indebtedness of such Subsidiary;”
 
2.3.  Subsection (j) of Section 6.11 of the Credit Agreement entitled
“Indebtedness” is hereby amended in its entirety to read as follows:
 
“(j)   Guarantees or loans by the Borrower or its Subsidiaries with respect to
the activities of Raymond James Tax Credit Funds, Inc. or any of its
Subsidiaries not exceeding the lesser of (i) $300,000,000 or (ii) 10% of
shareholders’ equity as shown in the consolidated financial statements of the
Borrower and its Subsidiaries at the end of the most recent Fiscal Quarter prior
to the date of determination;”
 
2.4.  Section 6.11 of the Credit Agreement entitled “Indebtedness” is hereby
further amended by deleting the word “and” at the end of subsection (k),
redesignating current subsection “(l)” as subsection “(m)”, and inserting the
following new subsection “(l)”:
 
“(l)  Indebtedness incurred in connection with merchant banking activities in an
aggregate principal amount not exceeding $150,000,000; and”
 
2.5.  Subsection (c) of Section 6.14 of the Credit Agreement entitled
“Investments and Acquisitions” is hereby amended to read as follows:
 
“(c)(i) Publicly traded securities, (ii)  direct or indirect proprietary private
Investments (including venture capital, merchant banking and leveraged aircraft
lease Investments) not exceeding the lesser of (A) $300,000,000 or (B) 10% of
shareholders’ equity as shown in the consolidated financial statements of the
Borrower and its Subsidiaries at the end of the most recent Fiscal Quarter prior
to the date of determination, and (iii) (A) bridge loans of a tenor of six
months or less, (B) preferred stock, other mezzanine equity instruments or other
non-publicly traded debt or equity securities held for periods of six months or
less, and (C) net worth maintenance guarantees (or other “keepwell”
arrangements) of a duration of six months or less, primarily relating to
Borrower’s investment banking activities that, on a cumulative basis for such
Investments described in (iii) (A), (B) and (C) above, do not exceed
$200,000,000 in aggregate principal amount at any time outstanding;”
 
2.6.  Subsection (h)(i) of Section 6.14 of the Credit Agreement entitled
“Investments and Acquisitions” is hereby amended to read as follows:
 
“(i) mortgage, pre-development, construction or other loans and advances not
exceeding $100,000,000 in aggregate principal amount outstanding to finance low
income housing projects whose creditworthiness have been underwritten by Raymond
James Tax Credit Funds, Inc. (such loans or advances to be in addition to the
guarantees or loans permitted by Sections 6.11(j) and 6.15(d) hereof), and”
 
2.7.  Subsection (d) of Section 6.15 of the Credit Agreement entitled
“Contingent Obligations” is hereby amended in its entirety to read as follows:
 
“(d) guarantees or loans by the Borrower or its Subsidiaries with respect to the
activities of Raymond James Tax Credit Funds, Inc. or any of its Subsidiaries
not exceeding the lesser of (i) $300,000,000 or (ii) 10% of shareholders’ equity
as shown in the consolidated financial statements of the Borrower and its
Subsidiaries at the end of the most recent Fiscal Quarter prior to the date of
determination;”
 
2.8.  Subsection (e) of Section 6.16 of the Credit Agreement entitled “Liens” is
hereby amended in its entirety to read as follows:
 
“(e)  Liens securing the Indebtedness permitted by Sections 6.11(b), (c), (f),
(i), (k) and (l); and”
 
2.9.  Section 6.20.1 of the Credit Agreement entitled “Minimum Tangible Net
Worth” is hereby amended in its entirety to read as follows:
 
“6.20.1.  Minimum Tangible Net Worth.  The Borrower on a consolidated basis with
its Subsidiaries at all times after the date hereof shall maintain Tangible Net
Worth of not less than (i) $1,294,000,000 plus (ii) 50% of cumulative Net Income
(if positive) earned after June 30, 2007. ”
 
III.  
Waivers

 
3.1.  The Borrower, on behalf of its merchant banking subsidiary, Raymond James
Capital, Inc., announced on September 14, 2007 that it had entered into
definitive agreements to acquire the business of Sirchie Finger Print
Laboratories, Inc., a privately held company, together with certain other
related assets and companies.  As part of such overall transaction, it is
contemplated that an indirect acquisition subsidiary of the Borrower will
acquire a controlling 51% interest in Law Enforcement Associates Corporation, a
publicly listed Nevada corporation (as more fully described in Borrower’s
Schedule 13D dated September 14, 2007 filed with the Commission).  The Lenders
hereby agree to waive any Default or Unmatured Default caused solely by the
Borrower’s failure to comply with the conditions contained in subsections
(e)(i)(y) and (e)(ii) of Section 6.14 of the Credit Agreement relating to such
Acquisition.
 
3.2.  The Borrower proposes to take an approximate 3%, or $37.5 million,
participation in a bridge loan financing supporting Hologic, Inc.’s acquisition
of Cytec Corporation.  It is contemplated that such bridge loan facility would
have a term of 18 months and be permanently refinanced by a Hologic, Inc.
convertible bond offering or other refinancing.  The Lenders hereby agree to
waive any Default or Unmatured Default caused solely by Borrower’s failure to
comply with the tenor limit on bridge loans relating to investment banking
activities contained in subsection (c)(iii) of Section 6.14 of the Credit
Agreement.
 
3.3.  The waivers contained in 3.1 and 3.2 immediately above are limited to
their terms and shall not constitute a waiver of any other term, condition,
representation or covenant under the Credit Agreement or any other Loan
Document.
 
IV.  
Borrower Representations

 
In order to induce the Lenders and the Agent to execute and deliver this
Amendment No. 4, the Borrower represents and warrants to the Lenders that, both
before and after giving effect to this Amendment No. 4, (i) there exists no
Default or Unmatured Default on the date hereof; (ii) each of the
representations and warranties contained in Article V of the Credit Agreement is
true and correct on the date hereof;  (iii) the execution and delivery by the
Borrower of this Amendment No. 4 have been duly authorized by all requisite
corporate proceedings; (iv) this Amendment No. 4 and the other Loan Documents to
which the Borrower is a party constitute the legal, valid and binding
obligations of the Borrower enforceable in accordance with their respective
terms; (v) no authorization or approval of, and no notice to or filing with, any
Governmental Authority or other Person is required for the due execution,
delivery or performance of this Amendment No. 4  by the Borrower; and (vi) no
material adverse change in the business, Property, condition (financial or
otherwise) or results of operations of the Borrower and its Subsidiaries taken
as a whole has occurred since September 30, 2006.
 
V.  
Effectiveness

 
This Amendment No. 4 shall become effective as of the date first above written
upon fulfillment of the following conditions (and when notice thereof shall have
been given by the Agent to the Borrower and the Lenders):
 
(i)  the Agent shall have received counterparts of this Amendment No. 4 duly
executed by the Borrower and the Lenders;
 
(ii)  the Borrower shall have delivered to the Agent a certificate of Borrower’s
Secretary and a certificate of Borrower’s Chief Financial Officer in form and
substance satisfactory to the Agent and its counsel; and
 
(iii)  all accrued fees and expenses of the Agent (including the accrued fees
and expenses of counsel to the Agent invoiced on or prior to the date hereof)
shall have been paid by the Borrower.
 
VI.  
Ratification

 
Except as specifically provided herein, (a) the Credit Agreement shall otherwise
remain unaltered and in full force and effect, and the respective terms,
conditions and covenants thereof are hereby ratified and confirmed in all
respects as originally executed, and (b) this Amendment No. 4 shall not operate
as a waiver of any right, power or remedy of any Lender or the Agent under any
of the Loan Documents.  Upon the effectiveness of this Amendment No. 4, each
reference in the Credit Agreement to “this Agreement”, “hereof”, “herein”,
“hereunder” or words of like import shall mean and be a reference to the Credit
Agreement as amended hereby.
 

               

     

             
        
      
      
        
      
      
        CHI:1969260.5      
    


--------------------------------------------------------------------------------



VII.  
Governing Law

 
THIS AMENDMENT NO. 4 SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.
 
VIII.  
Execution in Counterparts

 
This Amendment No. 4 may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute one and the same agreement.
 
[signature pages follow]
 

      
                                           
      
        CHI:1969260.5      
    


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Borrower, the Lenders and the Agents have executed this
Amendment No. 4 as of the date first above written.
 
 
RAYMOND JAMES FINANCIAL, INC.
 
By:/s/ J.P. Julien
 
Title: Senior Vice President & CFO
 
Address for Notices:
 
880 Carillon Parkway

 
St. Petersburg, Florida 33716

 
Attention:
Jeffrey P. Julien

 
Telephone:
(727) 567-5021

 
Facsimile:
(727) 573-8915

 


 
Commitment:                                                                           JPMORGAN
CHASE BANK, N.A.,
$40,000,000                                                                           Individually
and as Administrative Agent
 
By: /s/ Tracy Williams
 
Title: Managing Director
 
Address for General Notices:
 
Financial Institutions-Broker-Dealer Group

 
270 Park Avenue

 
22nd Floor

 
New York, NY  10172

 
Attention:
Thomas I. Poz

 
Telephone:
(212) 270-1236

 
Facsimile:
(212) 270-1511



 
Address for Funding Matters:

 
Loan and Agency Services

 
1111 Fannin, 10th Floor

 
Houston, TX  77002

 
Attention:
Wesley Gibson

 
Telephone:
(713) 750-2424

 
Facsimile:
(713) 750-2228


      
                                           
      
        CHI:1969260.5      
    


--------------------------------------------------------------------------------





Commitment:                                                                           CITIBANK,
N.A.,
$40,000,000                                                                           Individually
and as Syndication Agent




By: /s/ William Mandaro
 
 
Title: Director, Citi Markets & Banking

 
 
 Financial Institutions Group

 
Address for Notices:
 
388 Greenwich Street

 
8th Floor

 
New York, New York 10013

 
Attention:
Michael Mauerstein

 
Telephone:
(212) 816-3431

 
Facsimile:
(212) 816-5325









Commitment:                                                                           THE
BANK OF NEW YORK,
$40,000,000                                                                           Individually
and as Co-Documentation Agent


 
By: /s/ John Templeton
 
Title:
 
Address for Notices:
 
One Wall Street

 
41st Floor

 
New York, New York  10286

 
Attention:
John Templeton

 
Telephone:
(212) 635-6823

 
Facsimile:
(212) 809-9566


      
                                           
      
        CHI:1969260.5      
    


--------------------------------------------------------------------------------





Commitment:                                                                           WELLS
FARGO BANK, NATIONAL
$40,000,000                                                                             ASSOCIATION,
Individually and as Co-Documentation Agent




By: /s/ Beth C. McGinnis
 
Title: Senior Vice President
 
Address for Notices:
 
Wells Fargo Center

 
Sixth and Marquette

 
Minneapolis, MN  55479

 
Attention: Financial Institutions Division

 
Telephone:
(612) 667-9293

 
Facsimile:
(612) 667-7251





Commitment:                                                                           CALYON
NEW YORK BRANCH,
$40,000,000                                                                           Individually
and as Co-Documentation Agent




By: /s/ Sebastion Rocco
 
Title: Managing Director
 


 
By: /s/ William S. Denton
 
Title: Managing Director
 
Address for Notices:
 
1301 Avenue of the Americas

 
New York, NY  10019

 
Attention:
Seth Ruffer

 
Telephone:
(212) 261-7410

 
Facsimile:
(212) 261-3401

